Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 1/18/2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor device and method.  However, the inventive concept is directed to a multilevel interconnection structure, as cited in claim 21.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "195" or “195A”, and "105A" have both been used to designate the metal lines illustrated in Figs. 10A, 10B, and 10C.
Reference characters "190" and "1990" have both been used to designate the metal lines illustrated in Figs. 10A, 10B, and 10C.
Reference characters "195" or “195A”, and "105A" have both been used to designate the metal lines illustrated in Figs. 11A, 11B, and 11C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Claim Objections
Claims 20 and 26 are objected to because of the following informalities: these claims recite “a CMP process” without defining the acronym anywhere in these claim trees.  It appears that “CMP” is intended to mean “chemical mechanism polishing” as recited in [0016] of the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31 (and dependent claim 32 dependent therefrom), “the fourth conductive” is unclear as to what structure is being described. For the sake of compact prosecution, claim 31 is interpreted in the instant Office action as follows: “fourth conductive” is equivalent to “fourth conductive via” based on recitation of this limitation in line 2 of the same claim. This interpretation is to be confirmed by applicant in next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okagaki (US 20160284707 A1), in view of Yu (US 20140061939 A1).
Regarding claim 16, Okagaki discloses a method (Figs. 4A-5F), comprising: forming an active region (42n, Fig. 5F) protruding from a top surface of a substrate (1); forming a first dielectric layer (2) over the substrate and laterally surrounding the active region (“around”, [0074]); forming a first metal line (44dn) over the first dielectric layer; forming a second dielectric layer (6) over the substrate and covering the first metal line; exposing a top surface of the first metal line; forming a first conductive via (45dn) on the top surface of the first metal line; forming a gate structure (43, Fig. 5A) over the active region; and forming a source/drain contact (44sn) over a source/drain region in the active region.
Okagaki fails to teach patterning the second dielectric layer to form an opening in the second dielectric layer, wherein the opening exposes a top surface of the first metal line; forming a first conductive via in the opening.  More specifically, Okagaki is silent with respect to whether the second dielectric layer is patterned to form an opening therein, or the first metal line is patterned before forming the first dielectric layer thereon.  However, Okagaki clearly teaches the claimed dielectric layer, first metal line, and conductive via in the claimed configuration.
Yu teaches a method ([0067]), comprising patterning a dielectric layer (“interlayer insulation layer”) to form an opening in the dielectric layer (“contact holes”), wherein the opening exposes a top surface of an underlying structure (“expose”); forming a conductive via in the opening (“plugs”).  One of ordinary skill in the art could have applied the known method of forming a conductive via in a dielectric layer, as taught by Yu, to form the first conductive via of Okagaki, and in combination each conductive via performs the same function as it does separately.  For example, the conductive via of Okagaki functions as an electrical connection ([0044]).  Similarly, the conductive via of Yu functions as an electrical connection ([0067]).  One of ordinary skill in the art would have recognized the combination of the first conductive via of Okagaki and the known method of forming vias as taught by Yu would have predictable results because Yu’s method forms a structure performing the same function as Okagaki’s device.  Applying Yu’s method to form Okagaki’s first conductive via would arrive at the claimed method.  Therefore it would have been obvious to have the claimed method because it uses a known method to form a known structure.
Illustrated below are marked and annotated figures of Figs. 5A and 5F of Okagaki.

    PNG
    media_image1.png
    407
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    464
    media_image2.png
    Greyscale

Regarding claim 17, Okagaki in view of Yu discloses a method, further comprising forming a second metal line (Okagaki; 46o) over the gate structure and the source/drain contact, wherein along a vertical direction, the second metal line overlaps the first metal line (see Fig. 5F).
Allowable Subject Matter
Claims 21-30, 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 21-27 and 28-30, 33-35 is the inclusion of the limitation forming a metal layer over the substrate and laterally surrounding the active region; etching back the metal layer to lower a top surface of the metal layer to a position lower than a top surface of the active region; patterning the metal layer to form a first metal line; forming a gate structure over the active region after the first metal line is formed; and forming a source/drain contact in contact with a source/drain region of the active region, wherein the source/drain contact vertically overlaps the first metal line (claim 21); after forming the first metal line, forming a first gate structure and a second gate structure over the first active region and the second active region, respectively; and forming a first source/drain contact and a second source/drain contact over a source/drain region of the first active region and a source/drain region of the second active region, respectively, wherein the first source/drain contact is electrically connected to the second source/drain contact through the first metal line (claim 28).  Prior art of record teaches an active region, first metal line, and source/drain contacts and corresponding regions.  However, the method as claimed was not rendered obvious from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 18 is the inclusion of the limitation forming a second conductive via prior to forming the second metal line, wherein the first conductive via is in contact with a bottom surface of the source/drain contact, and the second conductive via is in contact with a top surface of the source/drain contact (claim 18); forming the gate structure is performed such that the gate structure is in contact with a top surface of the first conductive via (claim 19); performing a CMP process to the dielectric material until a top surface of the active region is exposed; and etching back the dielectric material (claim 20).  Prior art of record teaches a second conductive via, gate structure, first conductive via, dielectric material, substrate, and active region.  However, the method as claimed was not rendered obvious from the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817